Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1695 Filed 04/22/21 Page 1 of 18


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



 DANIEL WILLIAM RUDD,

        Plaintiff,
                                                      Case No. 1:18-cv-124
 v.
                                                      Hon. Hala Y. Jarbou
 CITY OF NORTON SHORES, et al.,

       Defendants.
 ___________________________________/

                                             OPINION

        Plaintiff Daniel William Rudd, a pro se litigant, brings this civil rights action against the

 City of Norton Shores and several individuals. Before the Court is his motion to amend the

 complaint. For the reasons herein, the Court will grant the motion in part.

                                        I. BACKGROUND

        A. Original Complaint

        Rudd filed his original complaint in this action in February 2018, asserting claims under

 42 U.S.C. § 1983 and state law. Rudd alleged a conspiracy between various employees of the City

 of Norton Shores, as well as private individuals working with the City, to retaliate against him for

 complaining about actions taken by the police and his ex-wife’s attorney, Melissa Meyers, during

 a contentious child custody dispute between Rudd and his ex-wife in 2013. Ms. Meyers happened

 to be the wife of the City Manager, Mark Meyers, and was an attorney for Sergeant Matthew

 Rhyndress of the Norton Shores Police Department.

        In July 2013, during the custody proceedings, Rudd’s ex-wife allegedly absconded with

 Rudd’s children and kept them in hiding. Rudd asked for help from the City police department.

 However, Mark Meyers allegedly conspired with Rhyndress and the Chief of Police, Daniel Shaw,
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1696 Filed 04/22/21 Page 2 of 18




 to ensure that Rudd would not receive help from the police. When Rudd was parked on a public

 street, Rhyndress allegedly detained Rudd without cause and told him that the police would not

 assist him with finding his children.

        With the help of allegedly falsified reports from Sergeant Rhyndress and Norton Shores

 Police Officer Michael Wassilewsky, Ms. Meyers obtained a personal protection order (PPO)

 against Rudd. The judge apparently shortened the length of the order and it ended in 2014. Rudd

 later prevailed in the child custody dispute, obtaining sole custody of his sons.

        Rudd filed a citizen complaint with the Norton Shores Police Department in June 2015,

 after the City hired a new police chief. The complaint asserted that the police had refused to assist

 him because of accusations he had made against Ms. Meyers. It also asserted that former Police

 Chief Shaw improperly disclosed Rudd’s information to the LEIN database. According to Rudd,

 the new police chief, Jon Gale, never internally investigated this complaint. Instead, he conducted

 a sham investigation with the help of a trusted colleague, Michigan State Police Lieutenant Chris

 McIntire.

        Rudd allegedly experienced retaliation as a result of his citizen complaint. In late July

 2015, Ms. Meyers told Rudd’s attorney that Rudd had violated the expired PPO by coaching his

 sons’ soccer team at a tournament, an event at which Meyers was also present, and remaining

 present rather than leaving after being told about Meyers’ presence. She allegedly threatened to

 take further action at future soccer games. Rudd complained about Ms. Meyers’s statements to

 Police Chief Gale, but Gale simply forwarded Rudd’s complaints to Ms. Meyers.

        Ms. Meyers then coordinated with her law firm colleague, Michelle McLean, to try to

 update the PPO. McLean filed a motion with the state court asserting that a clerical error had

 discharged the PPO from the LEIN database. McLean asked the court to reenter the PPO in the



                                                  2
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1697 Filed 04/22/21 Page 3 of 18




 LEIN database. After Rudd’s counsel responded with a sanctions motion, McLean submitted a

 second motion to reenter the PPO in the LEIN database, relying in part on Rudd’s citizen complaint

 to the police department as grounds for the PPO request.

        In August 2015, Rudd requested records related to his citizen complaint from the Norton

 Shores Police Department under Michigan’s Freedom of Information Act. Days later, the police

 department entered the PPO into the LEIN database without a court order. Rudd learned of this

 entry the following month.

        In October 2015, Rudd sought a declaration in the PPO case that the LEIN entry was

 invalid. McLean responded with a motion to hold Rudd in criminal contempt for violating the

 PPO. Rudd’s citizen complaint was a basis for McLean’s motion. The court overseeing the PPO

 scheduled a hearing for November 9, 2015.

        Before the hearing, several individuals allegedly tried to intimidate Rudd into dropping his

 complaints against the City. On November 5, 2015, the city’s attorney, Douglas Hughes, sent

 Rudd a cease-and-desist letter, accusing Rudd of making defamatory and disparaging remarks

 about Mr. Meyers, informing Rudd that Hughes would take legal action to protect Meyers, and

 telling Rudd to be “mindful” of his statements. The letter apparently contended that the City’s

 mayor, Gary Nelund, had asked Hughes to “monitor” Rudd’s conduct as it relates to Mr. Meyers.

 (See Compl., ECF No. 1, PageID.20.)

        On the morning of the hearing, McLean and the managing partner of her law firm, Joel

 Baar, allegedly threatened Rudd with jail time and suggested that Rudd could avoid jail if he agreed

 not to engage in certain conduct, alluding to Rudd’s citizen complaint. McLean allegedly offered

 to drop her contempt motion if Rudd withdrew his citizen complaint.




                                                  3
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1698 Filed 04/22/21 Page 4 of 18




        Rudd refused McLean’s offer. The judge allegedly found that the contempt motion was

 meritless and ordered that the PPO be removed from the LEIN database.

        In his original complaint, Rudd sued the City of Norton Shores and several officials: City

 Manager Mark Meyers, Mayor Gary Nelund, Police Chief Daniel Shaw and his successor, Jon

 Gale, Sergeant Matthew Rhyndress, Officer Michael Wassilewski, and City Attorney Douglas

 Hughes and his law firm. Rudd also sued Michigan State Police Lieutenant Chris McIntire as well

 as the following private actors: Melissa Meyers, Michelle McLean, Joel Baar, and their law firm,

 Bolhouse, Baar & Hofstee, P.C.

        Among other things, Rudd claimed that Defendants had conspired to retaliate against him

 for criticizing Mr. and Ms. Meyers and the Norton Shores police, in violation of Rudd’s First

 Amendment rights. Rudd brought claims for abuse of process, denial of access to the courts,

 malicious prosecution, and retaliation under 42 U.S.C. § 1983, as well as claims for abuse of

 process, malicious prosecution, and infliction of emotional distress under state law. (See Compl.,

 ECF No. 1.)

        B. Procedural History

        Defendant McIntire moved for dismissal of the claims against him for failure to state a

 claim and immunity. The Court granted this motion, holding the following: abuse of process does

 not state a claim under § 1983; Rudd did not allege critical elements of a claim for denial of access

 to the courts or for malicious prosecution; and Rudd did not sufficiently allege retaliation or

 conspiracy to retaliate by McIntire. (See 8/8/2018 Op., ECF No. 50.) In addition, Rudd’s state-

 law claims for malicious prosecution and intentional infliction of emotional distress were deficient

 and barred by Michigan’s governmental immunity statute.

        The remaining Defendants moved for judgment on the pleadings regarding the federal

 conspiracy and retaliation claims against them, which were the only remaining viable federal
                                                  4
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1699 Filed 04/22/21 Page 5 of 18




 claims in light of the Court’s previous opinion. The Court granted this motion. The Court declined

 to exercise supplemental jurisdiction over Rudd’s state-law claims against these other defendants.

 The Court entered its judgment on January 8, 2019, and denied a motion to alter or amend

 judgment on February 5, 2019.

        Rudd appealed this Court’s judgment. On October 6, 2020, the Court of Appeals for the

 Sixth Circuit entered an opinion partially reversing this Court’s decision. See Rudd v. City of

 Norton Shores, 977 F.3d 503 (6th Cir. 2020). Specifically, the Court of Appeals found that, for

 all the individual Defendants other than Defendant Nelund, Rudd had alleged sufficient facts to

 state a claim that they had conspired to retaliate against him for engaging in conduct protected by

 the First Amendment. Id. at 519-20. The Court of Appeals affirmed the dismissal of the state-law

 claims against Defendant McIntire. Id. at 520. However, that court reversed the dismissal of the

 state-law claims against the other defendants because the Court’s dismissal was premised on

 declining to exercise supplemental jurisdiction where no federal claims remained in the action. Id.

 And finally, the Court of Appeals expressly left “to the district’s court’s sound discretion whether

 Rudd should be given leave to amend his complaint[.]” Id.

        In March 2021, Rudd filed his motion to amend the complaint. He proposes to add new

 allegations concerning the events in 2013 to support an amended retaliation claim (Count 1), a new

 claim for violation of due process (Count 2), expanded claims for malicious prosecution under

 § 1983 and state law (Counts 3 and 4, respectively), an amended claim for abuse of process under

 state law (Count 5), and a more specific claim for intentional infliction of emotional distress

 (Count 6). He also attempts to correct defects in his allegations against Mayor Nelund. Defendants

 oppose the motion.




                                                  5
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1700 Filed 04/22/21 Page 6 of 18




                                         II. STANDARDS

        When a plaintiff requests leave to amend their complaint, the Court “should freely give

 leave when justice so requires.” Fed. R. Civ. P. 15(a). “Denial may be appropriate, however,

 where there is ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

 to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

 virtue of allowance of the amendment, futility of the amendment, etc.’” Morse v. McWhorter, 290

 F.3d 795, 800 (6th Cir. 2002) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). An amendment

 would be futile if it would not survive a motion to dismiss. Write Start Early Christian Ed. Ctr.,

 LLC v. Nat’l Fire & Marine Ins., 836 F. App’x 362, 364 (6th Cir. 2020).

                                          III. ANALYSIS

        A. Amendments that state a claim against Gary Nelund.

        Rudd’s proposed amended complaint attempts to correct the defect in his allegations

 against Mayor Nelund. The Court of Appeals summarized that defect as follows:

        . . . Rudd's complaint does not adequately allege that Mayor Nelund shared in any
        objective to retaliate against Rudd for his speech. The complaint barely mentions
        the mayor at all. It alleges that he “collaborat[ed]” with others and failed to take
        “remedial action.” Id., PageID#3, 14. And City Attorney Hughes’s letter to Rudd
        suggested that he was writing at the mayor’s request. Id., PageID#20. Rudd’s
        conclusory allegations against the mayor fall short because they do not identify any
        specific actions that he took. Cf. Moldowan v. City of Warren, 578 F.3d 351, 395
        (6th Cir. 2009).

 Rudd, 977 F.3d at 519.

        Rudd’s proposed amended complaint now alleges that Nelund “authorized” Hughes, the

 City’s attorney, to send the letter to Rudd threatening to take legal action, ostensibly in response

 to Rudd’s statements about Mr. Meyers in Rudd’s citizen complaint. (See Proposed Am. Compl.

 ¶ 125, ECF No. 157-1.) This act of authorization identifies the overt act taken by Nelund in support




                                                  6
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1701 Filed 04/22/21 Page 7 of 18




 of a conspiracy to retaliate against Rudd. With this additional allegation, the proposed amended

 complaint arguably states a claim against Nelund.1

         Defendants do not contend otherwise; instead, they raise a different objection. They

 contend that the doctrines of res judicata (claim preclusion) and the law of the case preclude Rudd

 from attempting to add Nelund back to the action. Defendants note that this Court granted

 Nelund’s request for judgment on the pleadings, a decision that operates as a final decision on the

 merits. In addition, Rudd asked the Court of Appeals for permission to amend his complaint, but

 the Court of Appeals did not grant that request. Thus, Defendants ask the Court to hold Rudd to

 the outcome of those decisions.

         Under federal law,

         [a] claim is barred by the res judicata [or claim preclusive] effect of prior litigation
         if all of the following elements are present: (1) a final decision on the merits by a
         court of competent jurisdiction; (2) a subsequent action between the same parties
         or their privies; (3) an issue in the subsequent action which was litigated or which
         should have been litigated in the prior action; and (4) an identity of the causes of
         action.

 Trs. of Operating Eng’rs Local 234 Pension Fund v. Bourdow Contracting, Inc., 919 F.3d 368,

 380 (6th Cir. 2019) (quoting Browning v. Levy, 283 F.3d 761, 771 (6th Cir. 2002) (quotation marks

 omitted)).

         The problem with Defendants’ reliance on res judicata is that the Court of Appeals reversed

 this Court’s judgment, at least in part. Consequently, there is no final judgment on the merits in

 this matter to which res judicata would apply. Indeed, as the standard recited in Browning

 indicates, res judicata typically applies to judgments in prior actions, not rulings in the same case.

 See Currier v. Virginia, 138 S. Ct. 2144, 2154 (2018) (noting that “[i]ssue preclusion addresses



 1
   Nelund has not had an opportunity to respond. The Court’s decision does not preclude him from making his own
 arguments in support of dismissal of this claim.

                                                       7
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1702 Filed 04/22/21 Page 8 of 18




 the effect in a current case of a prior adjudication in another case. So it doesn’t often have much

 to say about the preclusive effects of rulings ‘within the framework of a continuing action’”)

 (quoting 18A C. Wright & A. Miller, Federal Practice and Procedure § 4434 (2d ed. 2002)).

        Defendants also rely on the law of the case doctrine, contending that the Court must apply

 the “letter and spirit” of the Court of Appeals’ decision not to grant Plaintiff leave to amend the

 complaint. Under that doctrine,

         “findings made at one point in the litigation become the law of the case for
        subsequent stages of that same litigation. The doctrine also bars challenges to a
        decision made at a previous stage of the litigation which could have been
        challenged in a prior appeal, but were not.” Rouse v. DaimlerChrysler Corp., 300
        F.3d 711, 715 (6th Cir. 2002) (citation omitted). “This doctrine exists for good
        reason—it discourages ‘perpetual litigation’ and promotes finality in proceedings
        by requiring that parties seek review of a claim in the first appeal.” Burley v.
        Gagacki, 834 F.3d 606, 619 (6th Cir. 2016) (quoting United States v. McKinley,
        227 F.3d 716, 719 (6th Cir. 2000)).

 In re B&P Baird Holdings, Inc., 759 F. App’x 468, 477 (6th Cir. 2019).

        The law of the case doctrine does not prevent the Court from granting leave to amend

 because Rudd sought to amend his complaint when appealing his case and the Court of Appeals

 never determined that he could not do so. To the contrary, the Court of Appeals expressly stated

 that this Court had discretion to permit such an amendment. Thus, Defendants’ objections to

 proposed amendments that would add Nelund back to the case are meritless.

        In addition, the Court finds that amendments pertaining to Nelund are not improper. There

 is no evidence of undue delay, bad faith, or improper purpose by Rudd. Accordingly, the Court

 will allow those amendments.

        B. Amendments barred by the statutes of limitations.

        Defendants note that many of the new allegations in the proposed amended complaint relate

 to events that occurred in 2013. For instance, paragraph 116 of the proposed complaint alleges

 conduct in 2013 as part of a conspiracy to retaliate against Rudd. Similarly, subparagraphs (c)(i)

                                                 8
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1703 Filed 04/22/21 Page 9 of 18




 and (c)(ii) of paragraph 132 allege retaliatory conduct occurring in 2013. Paragraphs 134 to 136,

 139 to 141, and 150 allege conduct in 2013 by the judge in Rudd’s PPO proceedings, in support

 of the new claim for denial of due process. Paragraph 156 alleges a conspiracy to prosecute the

 PPO against Rudd in 2013, in support of a modified version of Rudd’s malicious prosecution

 claim. Counts 3, 4, 5, and 6 of the proposed amended complaint are likewise based, at least in

 part, on events from 2013.

        The federal claims based solely on incidents in 2013 are barred by the applicable statute of

 limitations. State statutes of limitations and tolling principles apply to determine the timeliness of

 claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S. 261, 268-69 (1985). Civil

 rights suits filed in Michigan under § 1983 are the equivalent of personal injury actions; thus, the

 applicable statute of limitations is three years. See Garza v. Lansing Sch. Dist., 972 F.3d 853, 867

 n.8 (6th Cir. 2020). Accrual of the claim for relief, however, is a question of federal law. Collyer

 v. Darling, 98 F.3d 211, 220 (6th Cir. 1996). The statute of limitations begins to run when the

 aggrieved party knows or has reason to know of the injury that is the basis of his action. Id.

        In addition, Rudd’s proposed state-law claims, to the extent they are based on events from

 2013, are barred by the statutes of limitations. Rudd’s claim for malicious prosecution under state

 law (Count 4) is subject to the two-year limitations period in Mich. Comp. Laws § 600.5805(5)

 (2013). Rudd’s claims of abuse of process (Count 5) and infliction of emotional distress (Count 6)

 are subject to the three-year limitations period in Mich. Comp. Laws § 600.5805(10) (2013) for

 personal injury actions. See Lechner v. Peppler, No. 337872, 2018 WL 2121483, at *3 (Mich. Ct.

 App. May 8, 2018). In Michigan, these claims accrue “at the time the wrong . . . was done

 regardless of the time when damage results.” Mich. Comp. Laws § 600.5827.




                                                   9
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1704 Filed 04/22/21 Page 10 of 18




         Rudd’s claims regarding events in 2013 accrued in 2013. He had reason to know of the

  harms done to him when those harms occurred. Also, he had an actionable claim. Accordingly,

  any claims concerning the events in 2013 would have accrued no later than 2013 and the applicable

  limitations period would have expired by 2016, long before he filed his complaint in this action.

         Note that the “continuing violation” theory would not save Rudd’s claims.               Rudd

  apparently contends that the events in 2013 are not barred by the statute of limitations because

  they are part of the same conspiracy of retaliation against Rudd as the events in 2015. “A

  continuing violation occurs over several incidents that are not themselves actionable; conversely,

  discrete events that are easily identifiable and separately actionable do not constitute a continuing

  violation.” Norman v. Granson, No. 18-4232, 2020 WL 3240900, at *2 (6th Cir. Mar. 25, 2020).

  “The doctrine is ‘rarely’ applied in § 1983 cases.” Id. (quoting Sharpe v. Cureton, 319 F.3d 259,

  267 (6th Cir. 2003)).

         Here, Rudd alleges discrete incidents of retaliation occurring in 2013 and 2015. The

  incidents in 2013 were actionable after they occurred; thus, the statute of limitations for those

  events accrued in 2013 and expired in 2016. Even if Defendants’ actions in 2015 were motivated

  by the same general intent as those in 2013—i.e., to deter Rudd from exercising his First

  Amendment rights—a continuing violation cannot be shown “by proof that the alleged acts of

  [misconduct] occurring prior to the limitations period are sufficiently related to those occurring

  within the limitations period.” Sharpe, 319 F.3d at 268; see also Howell v. Cox, 758 F. App’x 480,

  485 (6th Cir. 2018) (rejecting contention that separate instances of retaliation by the same

  individual amounted to a continuing violation).

         Rudd claims that Defendants waived a statute of limitations defense by seeking judgment

  on the pleadings. He offers no authority for that assertion. Moreover, the issue at present is



                                                    10
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1705 Filed 04/22/21 Page 11 of 18




  whether the Court should give Rudd the opportunity to amend his complaint. Defendants could

  not have waived a defense to claims based on allegations that Rudd had not yet asserted.

         Rudd also relies on the Court of Appeals’ decision but that reliance is misplaced. Rudd

  contends that the Court of Appeals held that he had stated valid conspiracy and retaliation claims

  based on conduct occurring in 2013 and 2015. That is true, but that holding does not necessarily

  mean that there are no other deficiencies with Rudd’s claims. The Court of Appeals was reviewing

  this Court’s decision that he had failed to state a claim. It was not reviewing other issues, such as

  the statute of limitations. Thus, the Court of Appeals did not expressly or implicitly hold that

  Rudd’s claims were timely.

         Accordingly, the Court will not allow Rudd to amend the complaint to add facts and claims

  that are barred by the statute of limitations, specifically paragraphs 116, 132(c)(i), 132(c)(ii), 134-

  36, 139-41, 147, 150, and 156.

         C. Amendments that are conclusory.

         Defendants argue that paragraph 132 of the proposed amended complaint contains

  allegations about the City that are conclusory. Part of that paragraph states:

         a) The City of Norton Shores has historically engaged in the practice of overlooking
         police misconduct and constitutional violations by certain officers. By failing to
         meaningfully investigate and punish constitutional violations, the City is liable for
         the subsequent injuries to Plaintiff under a ratification theory. See Leach v. Shelby
         Cty. Sheriff, 891 F.2d 1241, 1247-48 (6th Cir. 1990).

         b) The City, via Chief Gale and Chief Shaw, also failed to supervise and train
         certain officers who had previously engaged in dishonest conduct or abuse of police
         powers. See e.g. Wright v. City of Euclid, 962 F.3d 852, 881 (6th Cir. 2020).

         ...

  (Proposed Am. Compl. ¶ 132.) The Court agrees that these allegations are conclusory. Plaintiff

  offers no facts to support his contention that the City has a historical practice of overlooking police



                                                    11
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1706 Filed 04/22/21 Page 12 of 18




  misconduct, or that it failed to train and supervise officers who had previously engaged in improper

  conduct.

         Furthermore, as to Defendants Gale and Shaw, a failure to supervise or train is not

  sufficient by itself to give rise to individual liability under § 1983. See Shehee v. Lutrell, 199 F.3d

  295, 300 (6th Cir. 1999) (“a supervisory official’s failure to supervise, control or train the

  offending individual is not actionable unless the supervisor ‘either encouraged the specific incident

  of misconduct or in some other way directly participated in it.’” (quoting Hays v. Jefferson Cnty.,

  668 F.2d 869, 874 (6th Cir. 1982)). Thus, subparagraphs (a) and (b) of paragraph 132 add nothing

  to the complaint that would survive a motion to dismiss.

         In subparagraph (c) of paragraph 132, Rudd claims that the “highest ranking municipal

  policymakers adopted the retaliatory course of action against Plaintiff,” ostensibly for the purpose

  of holding the City liable for an act taken by a “municipal policymaker” under the reasoning in

  Pembaur v. Cincinnati, 475 U.S. 469 (1986). (See Proposed Am. Compl. ¶ 132(c).) Plaintiff

  references actions taken by Mayor Nelund, City Administrator Mark Meyers, and Police Chiefs

  Shaw and Gale. Plaintiff then alleges the following:

         i) In 2013 Police Chief Shaw and City Administrator Mark Meyers urged Melissa
         Meyers to obtain a sham PPO and then participated heavily in the efforts to support
         that petition.

         ii) Chief Shaw directed Sgt. Rhyndress to threaten Plaintiff with an unlawful arrest
         in July of 2013 (¶27-29). Chief Shaw directed Officer Wassilewski to assist Mark
         Meyers in the sham PPO litigation by offering insight from privileged LEIN
         records. (¶36).

         iii) In 2015, Mayor Nelund acted as a final decisionmaker in commissioning the
         threat letter which Doug Hughes sent to Plaintiff.

         iv) Alternatively, if Mark Meyers was the final decisionmaker for legal services, he
         also ratified and agreed to the action. After Plaintiff indicated that the letter caused
         him to feel intimidated, Hughes sent Gale a celebratory message and indicated his
         intent to report the same to Mark Meyers (¶¶91-92).


                                                    12
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1707 Filed 04/22/21 Page 13 of 18




  (Proposed Am. Compl. ¶ 132(c) (footnote omitted).)

         As discussed in the previous section, subsections (i) and (ii) concern actions taken in 2013

  and would not survive a motion to dismiss because they are barred by the statute of limitations.

         However, the Court will allow subsection (iii) of subparagraph (c) because it is plausible

  that the mayor of the City, presumably its highest-ranking official, has authority to establish

  municipal policy for the City.

         In addition, the Court will allow subsection (iv) because it is as much an allegation

  concerning Meyers’ personal liability as it is a possible theory of liability for the City.

         Also, the Court will allow subparagraphs (d) through (f) of paragraph 132, which allege

  actions taken by Police Chief Gale. Even assuming for purposes of this Opinion that Rudd has not

  plausibly alleged that Gale is a municipal policymaker for the City, these subparagraphs allege

  actions taken by Gale and are relevant for Defendant Gale’s personal liability for retaliation against

  Defendant; that claim would survive dismissal.

         As indicated above, subsections (a) and (b) of paragraph 132 will not be allowed because

  they are conclusory.

         D. Count 2

         The Court agrees with Defendants that Count 2 of Rudd’s proposed amended complaint

  would not survive a motion to dismiss. In that count, Rudd contends that attorney Hughes and

  Judge Pittman conspired to deprive Rudd of his parental rights in the child custody proceedings

  and his liberty interests in the PPO proceedings, in violation of Rudd’s right to control the care of

  his children and his right to due process. Pittman presided over the child custody proceedings and

  the PPO proceedings. He is not named as a defendant, however, so the pertinent question is

  whether Rudd’s allegations suffice to state an additional claim against Defendant Hughes based

  on Hughes’ alleged involvement in those court proceedings.
                                                    13
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1708 Filed 04/22/21 Page 14 of 18




         Rudd contends that Hughes “had a longstanding personal and professional relationship”

  with Judge Pittman because Pittman worked for Hughes’ law firm before becoming a judge.

  (Proposed Am. Compl. ¶ 134.) Also, Hughes was allegedly “working closely with Judge Pittman

  on several sensitive issues” around the time of the events alleged. (Id. ¶ 135.) Rudd alleges that

  Hughes “directed” Pittman to “single out” Rudd for “differential treatment” in the PPO and child

  custody proceedings. (Id. ¶ 136.) Rudd then alleges several actions and statements by Pittman

  during those proceedings that purport to show such differential treatment. Rudd further alleges

  that after he filed his citizen complaint in 2015, Hughes “directed” Pittman to “subject Plaintiff to

  adverse treatment in family court proceedings” in order to “create[] financial hardship and ensure

  that Plaintiff could not afford representation in any court proceeding.” (Id. ¶ 137.) And Rudd

  contends that Hughes obtained Pittman’s “back-channel agreement” to allow the City to “proceed

  with an unauthorized LEIN entry” and to allow the “contempt proceedings” against Rudd to

  proceed. (Id. ¶¶ 139-40.)

         Rudd’s allegations concerning directions by Hughes or an agreement between Hughes and

  Pittman to treat Rudd differently in his court proceedings are conclusory and speculative. See

  Twombly, 550 U.S. at 565 (recognizing that allegations of conspiracy must be supported by

  allegations of fact that support a “plausible suggestion of conspiracy,” not merely a “possible”

  one). Rudd offers no support for his belief that there was a hidden agreement between Hughes

  and Pittman to violate Rudd’s constitutional rights or to injure him in any other way. The existence

  of a prior professional or personal relationship between them does not provide the necessary

  support to state a plausible conspiracy claim, nor does Rudd’s contention that Pittman treated him

  unfairly in the court proceedings. Such treatment, if it occurred, does not plausibly suggest that

  Hughes influenced Pittman’s conduct.



                                                   14
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1709 Filed 04/22/21 Page 15 of 18




          In addition, to the extent Rudd’s injuries derive from decisions made by Judge Pittman,

  this Court is not the proper venue for seeking relief from those injuries. This Court does not act

  as a court of appeal for decisions made by a state court. “The Rooker-Feldman doctrine embodies

  the notion that appellate review of state-court decisions and the validity of state judicial

  proceedings is limited to the Supreme Court under 28 U.S.C. § 1257, and thus that federal district

  courts lack jurisdiction to review such matters.” In re Cook, 551 F.3d 542, 548 (6th Cir. 2009).

  Where the “source of injury” for the plaintiff’s claim is the state court judgment, then this Court

  lacks jurisdiction to review the claim. Id. Accordingly, for all the foregoing reasons, Count 2 of

  the proposed amended complaint fails to state a claim. The Court will not allow that amendment.

          E. Count 3

          Count 3 of the proposed amended complaint apparently amends Rudd’s claim for malicious

  prosecution under § 1983. It asserts a claim for “malicious prosecution,” in violation of the Fourth

  Amendment, and “unreasonable prosecutorial seizure,”2 in violation of the Fourteenth

  Amendment. (Proposed Am. Compl. 36.) In support of this claim, Rudd contends that Mark and

  Melissa Meyers, Shaw, Rhyndress, and Wassilewski participated in a 2013 decision to prosecute

  a “sham PPO” for which there was no basis. (Proposed Am. Compl. ¶ 156.) For reasons discussed

  above, Rudd’s claim for conduct occurring in 2013 is barred by the three-year statute of limitations.

          Rudd also contends that in 2015, after the PPO expired, Mark and Melissa Meyers, Hughes,

  Nelund, McIntire, McLean, and Baar “perpetrated a scheme” to subject Rudd to “additional liberty

  deprivations and travel restrictions[.]” (Id. ¶ 157.) Here, Rudd refers to the police department’s




  2
   Unreasonable prosecutorial seizure is simply another name for malicious prosecution under § 1983. See King, 852
  F.3d at 580.

                                                        15
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1710 Filed 04/22/21 Page 16 of 18




  entry of the expired PPO into the LEIN database in 2015, and McLean’s subsequent motion for

  criminal contempt sanctions against Rudd for allegedly violating that PPO.

         Defendants contend that there is no claim for malicious prosecution outside the criminal

  setting. In King v. Harwood, 852 F.3d 568 (6th Cir. 2017), the Court of Appeals described the

  elements for a malicious prosecution claim under § 1983 as follows:

         “(1) a criminal prosecution was initiated against the plaintiff, and the defendant
         made[,] influenced, or participated in the decision to prosecute; (2) there was a lack
         of probable cause for the criminal prosecution; (3) the plaintiff suffered a
         deprivation of liberty, as understood under Fourth Amendment jurisprudence, apart
         from the initial seizure; and (4) the criminal proceeding was resolved in the
         plaintiff’s favor.”

  King, 852 F.3d at 580 (quoting Sanders v. Jones, 845 F.3d 721, 728 (6th Cir. 2017) (emphasis

  added)).

         Defendants argue that Rudd does not state a claim for malicious prosecution because a PPO

  is obtained through a civil proceeding, not a criminal proceeding. Even if that is so, however, that

  argument does not squarely address Rudd’s allegations about the prosecution of criminal contempt

  proceedings in 2015. The civil/criminal distinction does not quite rule out the possibility that

  criminal contempt proceedings might be the basis for a malicious prosecution claim under § 1983.

         Nevertheless, the Court finds that Rudd’s allegations about the contempt proceedings do

  not state a malicious prosecution claim under § 1983 for a different reason: he did not suffer a

  “deprivation of liberty, as understood under Fourth Amendment jurisprudence[.]” See King, 845

  F.3d at 580. Rudd alleges no deprivation of liberty as a result of the contempt proceedings. Indeed,

  he alleges that the court denied the contempt motion.

         Rudd apparently alleges that the 2015 LEIN entry subjected him to “substantial travel and

  firearm restrictions” (Proposed Am. Compl. ¶ 159); however, that LEIN entry did not stem from

  the prosecution of the 2015 contempt proceedings or from any other prosecution within the


                                                  16
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1711 Filed 04/22/21 Page 17 of 18




  limitations period. To the contrary, Rudd alleges that the police put the PPO into the LEIN

  database without court approval. Moreover, unidentified travel and firearm restrictions are not

  deprivations of liberty as understood by the Fourth Amendment.3 Thus, Count 3 would not survive

  a motion to dismiss.

           F. Count 4

           Count 4 amends Rudd’s claim for malicious prosecution under state law, relying on the

  same facts alleged in Count 3. As discussed above, a claim for malicious prosecution under state

  law is subject to a two-year statute of limitations. Rudd alleges no relevant facts regarding the

  prosecution and termination of an action against him within two years prior to the filing of his

  original complaint. Accordingly, this claim is time-barred and the Court will not allow it as part

  of the amended complaint.

           G. Counts 5 and 6

           Count 5 amends Rudd’s claim of abuse of process under state law. Count 6 amends Rudd’s

  claim for intentional infliction of emotional distress. Defendants have not offered a reason to

  disallow these amendments, apart from the statute of limitations. That reason does not suffice

  because these claims appear to be based in part on events occurring in 2015. Accordingly, the

  Court will allow the amended claims.

                                                IV. CONCLUSION

           In summary, the Court will not allow the following amendments to the complaint because

  they state or support claims that would not survive a motion to dismiss: paragraphs 116, 132(a),


  3
    A case cited by Rudd, McDonough v. Smith, 139 S. Ct. 2149 (2019), does not apply. In McDonough, the plaintiff
  claimed that officers had fabricated evidence to pursue criminal charges against him. Id. at 2155. The Court assumed,
  without deciding, that the plaintiff had a right under the Due Process Clause not to be deprived of liberty as a result
  of evidence fabricated by a government officer. Id. Although the Court agreed that travel restrictions placed on the
  plaintiff would constitute a deprivation of liberty for purposes of due process, it did not consider whether such
  restrictions would constitute a deprivation of liberty (i.e., an arrest or detention) under Fourth Amendment
  jurisprudence.

                                                           17
Case 1:18-cv-00124-HYJ-RSK ECF No. 189, PageID.1712 Filed 04/22/21 Page 18 of 18




  132(b), 132(c)(i), 132(c)(ii), 134-36, 139-41, 147, 150, and 156 of the proposed amended

  complaint. For the same reason, the Court will not allow Counts 2, 3, and 4 of the proposed

  amended complaint.

           The Court will order Rudd to submit a version of his proposed amended complaint with

  the foregoing paragraphs and counts removed. That version will serve as the amended complaint.

           An order will enter in accordance with this Opinion.



  Dated:     April 22, 2021                            /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  18
